DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 5/5/2022 does not comply with the requirements of 37 CFR 1.121(c) because claims 8 and 15 have each been amended to depend from claims 8 and 14, respectively, rather than claim 1, without including underlining indicating the change in dependency; claim 11 has been amended to purportedly replace claim 11’s depending from claim 10, even though claim 11 previously depended from claim 1; and claim 18 has been amended to depend from claim 17, rather than claim 4, without underlining indicating such change.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Any response to this Office Action must include all claim amendments made in proper form.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper and lower comb stops each “comprising at least one adjustable opening” (claim 24); and “a hive cover support frame…being disposed within the hive box” (claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As to the first limitations, the figures do not illustrate the upper and lower comb stops each “comprising” at least one adjustable opening. In particular, the upper and lower comb stops are described and illustrated as forming at least one adjustable opening defined by the bottom of the comb stop and the floor of the hive box, depending on the elevation of the comb stop within the hive box. However, while the upper and lower comb stops form the at least one adjustable openings, the upper and lower comb stops are not illustrated as comprising the claimed at least one adjustable openings.
As to the second limitation, the hive cover support #18 is illustrated in figure 2 as being formed of a structure that also appears to be a sidewall of the hive box. Applicant’s arguments refer to “hive cover support frames 34,” which appears incorrect, because #34 is described in the Specification as being a condensation chamber.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it contains fewer than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 24 is objected to because of the following informality: “the comb frame” in line 15 should be amended to recite –the at least one comb frame--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-15, 17-20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 1, it is unclear as to whether “a hive box” in lines 3-4 refers to the same hive box as that previously recited in line 2. Applicant is advised to amend the claim to first recite either “a hive box assembly comprising…,” for example, or to amend the second recitation of “a hive box” to be, for example, “a box,” such that two separate components are not referred to by the same name.
	Claim 8 ends “is configured such that the axis A-A’,” rendering the claim indefinite because the claim does not make clear how the axis A-A’ is configured.
Claim 11 recites the limitation "each frame step" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend the limitation to recite, for example, --each of the plurality of frame steps--; It is further unclear as to whether “a comb frame” in line 3 is one of the plurality of comb frames previously recited in claim 1, or a distinct comb frame.
	Re Claim 22, it is unclear as to whether cross sections of each of the hive cover and the hive box has a trapezoidal shape, or whether the cross section of the hive cover and box, collectively, has a trapezoidal shape.
	Claims 2-7, 9, 12-15, 17-20, and 23 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, U.S. Patent Application Publication No. 2019/0069525 A1, in view of Vincent, U.S. Patent Application Publication No. 2011/0312244 A1 (submitted by Applicant on IDs filed 5/12/2021), and Liddle et al., U.S. Patent Application Publication No. 2016/0044898 A1 (hereinafter Liddle).
Re Claim 1, as best understood (see 112(b) rejection above), Bell teaches a beehive comprising:
A hive box (see, e.g., figure 1) comprising a first hive box end (end opposite to 44, 70; see figures 1, 2, and 3), a first hive box end face (17, 27), a second hive box end (opposite end having 44, 70; see id.), a second hive box end face (15, 25), a first comb stop (52) near a rear of the hive (see figures 2 and 11 and paragraph [0038]), a second comb stop (50) near a front of the hive (see id. and figure 7), a hive box (14, 16, 18, 22, 24, 26; or 14, 16, 18; see figures 1 and 2), and a hive cover (22; or 22, 24, 26), wherein the hive cover removably engages with the hive box and forms a volume with a polygonal shape in a cross-sectional plane (see figures 1 and 8);
A plurality of comb frames (20) removably disposed within the hive box (see figure 7 and paragraph [0041]);
A bee entry (44). See figure 3.
Regarding the comb stops (50, 52), Bell’s figure 3 labels comb stop 52 being adjacent 15, and Bell’s figure 7 labels comb stop 50 being adjacent 15. See figures 3 and 7. However, taken as a whole, Bell appears to describe comb stop 50 as being adjacent 15, and comb stop 52 as being adjacent 17. See, e.g., figure 2, illustrating comb frames 20 between the comb stops 50, 52; figure 11, illustrating a shaded comb frame on each of opposite ends of the array of comb frames 20; paragraph [0038], describing comb stops 50, 52 as “end caps for the interior top bar segments 20.”
Bell does not expressly teach that the comb stops are upper and lower comb stops (see Spec. at 6:6-8), or a condensation chamber and a condensation outlet as claimed. 
Vincent, similarly directed to a beehive comprising: a first hive box end (end of 100 near 132), a first hive box end face (120 adjacent 132; see figures 1 and 2), a second hive box end (opposite end of 100 near or at 128; see id.), a second hive box end face (129 and/or 130; see id.), a and hive box. See id. In particular, Vincent teaches a vertically oriented beehive. See figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the beehive of Bell to be vertically oriented, as taught by Vincent, in order to suspend the beehive above the ground to deter raiding animals or intruders, and increase ventilation and promote humidity control. See Vincent at paragraph [0015]. Combining the teachings of Bell and Vincent results in the first comb stop of Bell being an upper comb stop, and the second stop of Bell being a lower comb stop.
Additionally, Liddle teaches a beehive comprising: a first hive box end (end of 204 going out of the page, perpendicular to the illustrated sidewalls and not shown in figure 2; see also paragraph [0027]), a first hive box end face (face forming the first hive box end; see id.), a second hive box end (end of 204 going into the page, perpendicular to the illustrated sidewalls and not shown in figure 2; see id.), a second hive box end face (face forming the second hive box end; see id.); a hive box (204), and a hive cover (206), wherein the hive cover and hive box form a volume with a polygonal shape in a cross-sectional plane (see id.); a condensation chamber (chamber formed between top of 204 and underside of 206), the condensation chamber being defined upon assembly by the hive box and the hive cover (see figure 2); and a condensation outlet (208) disposed along faces of the hive box perpendicular to the first hive box end face. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bell as modified by Vincent to have a condensation chamber defined upon assembly by the hive box and the hive cover, and a condensation outlet disposed along faces of the hive box perpendicular to the first hive box end face, as taught by Liddle, in order to control condensation in the beehive and direct it to outside of the hive so as to prevent the condensation chilling the bees during wintertime. See Liddle at paragraphs [0008] and [0011]. Such a modification would result in the condensation chamber being defined upon assembly the hive box, the hive cover, and the upper comb stop (see Bell at figures 2, 3, and 8 and paragraph [0041]; Vincent at figure 1; Liddle at figure 2), and the condensation outlet disposed between the first hive box end face and the upper comb stop. See Bell at figures 1, 8, and 11; Liddle at figure 2 and paragraphs [0027]-[0028].
Re Claim 2, Bell as modified by Vincent and Liddle teaches an axis A-A’ extending longitudinally through the hive box and through the first hive box end face and the second hive box end face (see Bell at figures 1, 2, and 11; Vincent at figure 1), and further wherein the beehive is configured such that the axis A-A’ is maintained at an angle of substantially 90 degrees relative to level ground. See Vincent at figure 1 and paragraph [0009].
Although Bell as modified by Vincent and Liddle does not expressly teach that the angle is between 45 and 85 degrees relative to level ground, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to make such a modification, in order to have the hive cover sloped towards the ground, rather than vertically oriented with respect to the ground, so as to better protect the hive during periods of rain. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Re Claim 3, Bell as modified by Vincent and Liddle teaches that the first hive box end is maintained at an elevation higher than the second hive box end. See Vincent at figure 1; Bell at figures 1 and 11.
	Re Claim 4, Bell as modified by Vincent and Liddle teaches that the condensation chamber is configured to drain condensed water to the exterior of the beehive. See Liddle at figure 2 and paragraph [0028].
	Re Claim 5, Bell as modified by Vincent and Liddle teaches that the polygonal shape has 2, 3, 4, 5, 6, 7, or more obtuse angles. See Bell at figures 1 and 4; Vincent at figure 2 and paragraph [0006].
	Re Claim 6, Bell as modified by Vincent and Liddle teaches that the lower comb stop further comprises an entry stop. See Bell at figure 3, showing a bottom edge of 52 [sic] (see explanation of findings in the rejection of claim 1) serving as a stop at the entry for preventing bees from flying immediately upwardly upon entry.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Vincent, and Liddle as applied to claim 6 above, and further in view of Baumgartner, U.S. Patent No. 1,593,008.
Re Claim 7, Bell as modified by Vincent and Liddle does not expressly teach whether the bee entry is adjustable and is located between the entry stop and the hive box.
Baumgartner, similarly directed to a beehive comprising a bee entry (12) preferably defined upon assembly by an entry stop (14) and a hive box (see figures 1 and 2 and 1:78-106), teaches that it is known in the art to have the bee entry be adjustable (see id.) and located between the stop and the hive box. See id.
It would have been obvious to a person having ordinary skill in the art at the timef of Applicant’s invention to modify the bee entry of Bell as modified by Vincent and Liddle to be adjustable and located between the entry stop and the hive box, as taught by Baumgartner, in order to allow the size of the entryway to be adjusted depending on the season and ventilation requirements for the hive. See Baumgartner at 1:18-31 and 1:97-106.
Re Claim 8, Bell as modified by Vincent, Liddle, and Baumgartner teaches that the hive cover further comprises a roof plate (Bell 17, 27; see Bell at figure 2 and paragraphs [0036]-[0037]) defining a plane perpendicular to an axis A-A’ extending longitudinally through the hive box and through the first hive box end face and the second hive box end face (see id.), and further wherein the beehive is configured such that the axis A-A’.
	Re Claim 9, Bell as modified by Vincent, Liddle, and Baumgartner teaches an insulation gap (Bell 36, noting that air filling an empty space creates insulation, i.e., air is an insulator) formed in the roof plate at the first hive box end. See id.
	Although Bell as modified by Vincent, Liddle, and Baumgartner does not expressly teach the insulation gap between the roof plate and the first hive box end, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, for example to facilitate manufacture of the roof plate, e.g. by forming the gap at an outer edge of the roof plate, rather than enclosed by the body. Such a modification amounts to merely modifying the placement of the insulation gap, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Vincent, Liddle, and Baumgartner as applied to claim 8 above, and further in view of Anthony, U.S. Patent No. 1,036,950.
Re Claim 11, Bell as modified by Vincent, Liddle, and Baumgartner teaches a first frame (Bell 32) and a second frame (other Bell 32; see Bell at figures 2 and 4 and paragraphs [0038] and [0041]) disposed within the hive box, wherein each of the frame steps is configured to support a comb frame (see id.), but does not expressly teach that the first and second frames are ladder frames comprising a plurality of frame steps.
Anthony, similarly directed to an angularly oriented beehive, teaches that it is known in the art to have a first ladder structure (7 form a ladder structure; see figures 4 and 8 and 1:40-74) and a second ladder structure (3a, 3b form a second, oppositely disposed ladder structure; see id.) disposed within a hive box and comprising a plurality of frame steps (7, 3a, 3b form frame steps; see id.), wherein each frame step is configured to support each of a plurality of comb frames. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first and second frames of Bell as modified by Vincent, Liddle, and Baumgartner to be first and second ladder frames comprising a plurality of frame steps, as taught by Anthony, in order to provide individual supports for each of the frames so they do not crush other when the hive is in a vertical orientation. See Bell at figure 11; Vincent at figure 1.
Re Claim 13, Bell as modified by Vincent, Liddle, Baumgartner, and Anthony teaches that the plurality of frame steps are configured to be parallel with level ground, such that the plurality of comb frames rest vertically. See Anthony at figure 4, 1:40-43, and 1:117-120.
Claims 12, 14, 15, 17-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Vincent, Liddle, Baumgartner, and Anthony as applied to claim 11 above, and further in view of Manzer et al., U.S. Patent Application Publication No. 2016/0353714 A1 (hereinafter Manzer).
Re Claim 12, Bell as modified by Vincent, Liddle, Baumgartner, and Anthony teaches that each comb frame comprises a first comb frame side (Bell 20a; see Bell at figure 4 and paragraph [0041]), a second comb frame side (Bell 20c; see id.), and a comb frame top (Bell 20b; see id.), but does not expressly teach first and comb supports as claimed.
Manzer, similarly directed to a beehive comprising a plurality of comb frames (11; see figures 1 and 5 and paragraph [0020]), teaches that it is known in the art for each of the comb frames to comprise a comb frame top (11; see figures 6a and 6b and paragraph [0039]), a first comb support (64a and/or 63b; see id.) affixed to and extending from near one end of the comb frame top (see id.) and a second comb support (64b and/or 63a) affixed to and extending from near an opposite end of the comb frame top. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each comb frame of Bell as modified by Vincent, Liddle, Baumgartner, and Anthony to have a first comb support affixed to and extending from the first comb frame side (the positon of the first comb support relative to the comb frame top of Manzer corresponds to that of the first comb frame side of Bell as modified by Vincent, Liddle, Baumgartner, and Anthony, compare Bell at figure 4, with Manzer at figure 5) and a second comb support affixed to and extending from the second comb side (the positon of the second comb support relative to the comb frame top of Manzer corresponds to that of the second comb frame side of Bell as modified by Vincent, Liddle, Baumgartner,  and Anthony, compare Bell at figure 4, with Manzer at figure 5), as taught by Manzer, in order to support the comb foundation and further guide the bees’ straight and stable construction of honeycombs. See Bell at paragraph [0041]; Manzer at paragraph [0039].
Re Claim 14, Bell as modified by Vincent, Liddle, Baumgartner, Anthony, and Manzer teaches that each comb frame further comprise a hook (Anthony 6, 6a, 6b, and screw fasteners; see Anthony at figures 6 and 7 and 2:65-74) disposed within (see id., noting that the screw fasteners, forming part of the hook, are disposed within the comb frame top) and extending from the comb frame top. See id.
Although Bell as modified by Vincent, Liddle, Baumgartner, Anthony, and Manzer does not expressly teach whether the hook extends above the comb frame top, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to form an upper bee space, as is known and conventional in many hives, so as to prevent traffic jams and provide another route by which bees may traverse the hive.
Re Claim 15, Bell as modified by Vincent, Liddle, Baumgartner, Anthony, and Manzer teaches that the hive box further comprises one or more hive cover supports (portions of Bell 26, 28 protruding above 25; see Bell at figure 8) configured to contact and support the hive cover when engaged with the hive box. See id.
Re Claim 17, Bell as modified by Vincent, Liddle, Baumgartner, and Anthony does not expressly teach that the second hive box end further comprises a hinge coupled with the second hive cover end.
Manzer again teaches a hive cover (30) comprising a first hive cover end (free end of 30) and a second hive cover end (end of cover 30 attached to 17a, 42; see figures 1 and 2 and paragraphs [0024]-[0025]), wherein a second hive box end (15b and side of 17a extending upwardly from 15b; see figures 1 and 2 and paragraph [0021]) comprises a hinge (42; see paragraphs [0024]-[0025]) coupled with a second hive cover end. See id. and figures 1 and 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the second hive box end of Bell as modified by Vincent, Liddle, Baumgartner, and Anthony to further comprise a hinge coupled with the second hive cover end, as taught by Manzer, in order to facilitate opening and closing the hive for inspection or maintenance, and prevent contamination of the hive. See Manzer at paragraph [0024].
Re Claim 18, Bell as modified by Vincent, Liddle, Baumgartner, and Anthony does not expressly teach a hinged support leg as claimed.
Manzer again teaches that it is known in the art to have the hive cover (30) comprise a hinged (at 41) support leg (40; see figures 1 and 3 and paragraphs [0016], [0024], and [0030]) configured to support the hive cover when disengaged from the hive box (10). See id.
It would have been obvious to a person having ordinary skill in the art at time of Applicant’s invention to modify the hive box cover of Bell as modified by Vincent, Liddle, Baumgartner, and Anthony to further comprise a hinged support leg configured to support the hive cover when disengaged from the hive box, as taught by Manzer, in order to facilitate opening and closing the hive for inspection or maintenance, and prevent contamination of the hive. See Manzer at paragraph [0024].
Re Claim 19, Bell as modified by Vincent, Liddle, Baumgartner, Anthony, and Manzer teaches that the condensation chamber further comprises a ventilation gap (Bell screened aperture in 22. See Bell at figure 8.
Re Claim 20, Bell as modified by Vincent, Liddle, Baumgartner, Anthony, and Manzer teaches that the condensation chamber is configured to collect humid air (Liddle 212) from the beehive (see Liddle at figure 2 and paragraphs [0027]-[0028]), cool the humid air under ambient conditions (see id., noting that condensation is formed by cooling humid air), drain water through the condensation outlet (Liddle 208; see id.) disposed in the condensation chamber (see id.) and exhaust air through a ventilation gap (Bell screened aperture in 22). See id.; Bell at figure 8.
Re Claim 22, Bell as modified by Vincent, Liddle, Baumgartner, Anthony, and Manzer teaches that a cross section of the hive box has a trapezoidal shape. See Bell at figures 2, 4, and 8. Although Bell as modified by Vincent, Liddle, Baumgartner, Anthony, and Manzer teaches that a cross section of the the hive cover has a mostly, but not precisely, trapezoidal shape (see Bell at figure 8), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the hive cover to have a trapezoidal shape, in order to facilitate construction of the cover or if reduced airflow in and around the hive is desired for colder temperatures. Such a modification amounts to merely changing the shape of a prior art structure, and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 Re Claim 23, Bell as modified by Vincent, Liddle, Baumgartner, Anthony, and Manzer teaches a hive support (see Vincent at figures 1 and 3), the hive support comprising an upright post (Vincent 122) and an angled mount (Vincent 126; see id. and Vincent at paragraph [0009]), and being affixed to the hive box such that the upright post is perpendicular with respect to level ground (see Vincent at figures 1 and 3), and the angled mount maintains the beehive at an angle between perpendicular with (see Vincent at figure 1), and parallel to (see Vincent at figure 3), level ground.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bell to have a hive support comprising an upright post and an angled mount, and being affixed to the hive box such that the upright post is perpendicular with respect to level ground, and the angled mount maintains the beehive at an angle between perpendicular with, and parallel to, level ground, in order to support the beehive above the ground and allow it to be in a vertical or horizontal orientation as desired for maintenance and to deter raiding animals or intruders, and increase ventilation and promote humidity control. See Vincent at paragraphs [0008]-[0009] and [0015].
Allowable Subject Matter
Claim 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Applicant is advised, however, that the allowability of Claim 24 hinges, at least in part, on the claimed upper and lower comb stops each comprising at least one adjustable opening, which are currently not illustrated in the drawings. Applicant is advised that the upper and lower comb stops each forming at least one adjustable opening, would appear to be obvious in view of Baumgartner, in combination with other applied prior art references of record.
Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.
Applicant argues that “any condensation inside the beehive [of Bell] will drip directly onto the combs.” Rem. 9-10. Similarly, Applicant contends that, in Vincent, “any condensation occurs directly over the combs.” Id. at 10. Applicant further contends that in Liddle, “like Bell and Vincent, the condensation is directly over the combs.” Id.
Applicant’s arguments are unpersuasive to distinguish the claimed invention over the combined teachings of Bell, Vincent, and Liddle, at least because Applicant’s arguments are not commensurate with the scope of claim 1, which does not preclude condensation formation above the combs.
Furthermore, Applicant’s argument, attacking each of Bell, Vincent, and Liddle individually, fails to consider what their combined teachings would have rendered obvious to an ordinarily skilled artisan at the time of Applicant’s invention. In particular, Vincent teaches a vertically-oriented hive to deter raiding animals or intruders, and increase ventilation and promote humidity control. See rejection of claim 1, supra; Vincent at paragraph [0015]. Liddle teaches, inter alia, the claimed condensation chamber and condensation outlet. Accordingly, Bell, Vincent, and Liddle collectively teach all of the limitations of claim 1, and an ordinarily skilled artisan would have combined their teachings in the manner proffered by the Examiner to arrive at the claimed invention for the reasons articulated by the Examiner in the rejection of claim 1.
Applicant avers, regarding claim 2, that “[t]he Examiner, without evidence, asserts that tilting Bell’s hive would be obvious because it would better protect the hive during periods of rain.” Rem. 11. Instead, Applicant argues, “if one tilted Bell’s hive, the ventilation holes on the upper face would be exposed [to] rain, exacerbating water issues.” Id. Applicant contends that “the references do not suggest a working range to optimize.” Id.
	Applicant’s arguments are unpersuasive for the following reasons.
	First, combining the teachings of Bell, Vincent, and Liddle in the rejection of claim 1 would result in the hive box being vertically oriented. See rejection of claim 1, supra. In such an orientation, the ventilation apertures (36) of Bell might, if left open, be exposed directly to rain. Modifying the hive to maintain an axis A-A’ at an angle of between 45 and 85 degrees relative to level ground would reduce the amount of exposure of the ventilation apertures, due to the hive cover providing some degree of shielding. Accordingly, in contradistinction from Applicant’s argument, the ventilation holes would be less exposed to rain, rather than more.
	Second, Applicant’s argument regarding range optimization, Applicant’s attention is directed to Vincent at figure 1, illustrating a vertical hive, i.e. maintained at an angle of 90 degrees relative to level ground. See Vincent at figure 1, abstract (“vertical orientation”), and paragraph [0009] (“an at least substantially vertical array”). Vincent further describes the hive as being movable between a vertical orientation, i.e. 90 degrees, and a horizontal orientation, i.e. 0 or 180 degrees. Accordingly, Applicant’s argument that “the references do not suggest a working range to optimize,” mischaracterizes the prior art references. See Rem. 11.
	Applicant avers, regarding claim 3, that neither Bell nor Liddle teach a hive box where one end is higher than the other. Rem. 11-12.
	Applicant’s argument is unpersuasive because it attacks each of Bell and Liddle singly for allegedly failing to teach what the combination of Bell, Vincent, and Liddle teaches. Notably, Vincent is relied upon for such teaching.
	Applicant contends, regarding claim 4, that “[a] person of ordinary skill in the art, if combining Bell and Liddle, would be motivated to lift Bell’s roof and install Condensation Promoting Surfaces on the inside of the roof – Liddle’s solution to the problem. But that modification does not arrive at the invention.” Rem. 12.
	Applicant’s argument is unpersuasive because it does not explain or provide evidence as to why, even were the teachings of Liddle bodily combined into Bell, the features of claim 4 would not be taught by Bell and Liddle. For example, Applicant argues that “Liddle teaches creating a space directly over the combs where condensation occurs on the roof and is directed to the outside of the beehive.” See Rem. 12. Accordingly, Applicant agrees that Liddle teaches that the condensation chamber is configured to drain condensed water exterior to the beehive, as required by claim 4.
	Applicant argues that the features of claims 8 and 9 are not taught by the combination of references. Rem. 12.
	In view of Applicant’s amendments to claim 8, the rejections of claims 8 and 9 have been modified above.
	Regarding claim 23, Applicant argues that “the art provides no motivation to install a beehive at an angle.” Rem. 12.
	Applicant’s arguments refer only to “the reasons set forth above,” and are unpersuasive for the same reasons as discussed above.
	Applicant argues that “Anthony does not teach a ladder frame with frame steps configured to support a comb frame,” as in claim 11. Rem. 12. Applicant argues that “[f]urther, Anthony also does not teach a condensation chamber that is not over the hive box.” Id.
	Applicant’s first argument, namely that Anthony allegedly fails to teach a ladder frame with frame steps configured to support a comb frame, is not persuasive at least because Applicant provides no evidence to support its contention.
	Applicant’s second argument is unpersuasive because it attacks Anthony singly for allegedly failing to teach what the combination of prior art references teaches. In particular, Anthony is not relied upon for teaching a condensation chamber; nor is “a condensation chamber that is not over the hive box” required in the claims. See Rem. 12.
	Applicant avers that a person of ordinary skill would not consider the hinge and screw fastener of Anthony, as a hook. Rem. 12-13.
	In view of the amendments to claim 14, the rejection of that claim has been modified above.
	Additionally, a broadest reasonable interpretation of “hook” in view of Applicant’s Specification refers to “a curved or bent device for catching, holding, or pulling.” See Merriam-Webster Dictionary definition of “hook.” Anthony’s 6, 6a, 6b, and screw fasteners, are precisely such a device, as 6a is curved, and the bracket is intended to catch and hold the frame on pin 7. See figures 6 and 7 and 2:65-83.
	Applicant argues, regarding claims 7, 12, and 17-20, that “the combination of references fail to teach a condensation chamber which is not over the combs.” Rem. 13.
	Applicant’s argument is unpersuasive for all the reasons already discussed above. Applicant does not present separate arguments for claims 7, 12, and 17-20, and those claims are obvious for the same reasons as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642